Vanderburgh, J.
Indictment for selling intoxicating liquors without a license. The first assignment of error is that the indictment does not show that the quantity of liquor sold was less than five gallons. This is the only objection to the indictment. The amount specified as having been so sold is one gill of whiskey. This, however, sufficiently defines the quantity sold, and on the face of the indictment shows that it was within the statutory limit. State v. Lavake, *18326 Minn. 526, (6 N. W. Rep. 339.) The other questions in the caso are such as could only be raised upon a bill of exceptions duly settled and allowed by the trial judge, as required by Gen. St. 1878, c. 117, § 6. But there is no bill of exceptions in the record, and the minutes of the evidence have no place in the record, and cannot be considered here. State v. Miller, 23 Minn. 352.
Judgment affirmed.